Mr. Justice Mercur
delivered the opinion of the court,
This bill was filed by the pastor and eight members of the congregation and pewholders of the Church of the Annunciation, in Williamsport. It prayed substantially that the bishop be restrained by injunction from removing or attempting to remove the appellee as pastor of said church, and also against prohibiting him from exer*489cising priestly functions in Williamsport; and further asked, that he be restored to his rights and emoluments as they had previously existed and been enjoyed by him. Upon their own petition, and by leave of the court, all the complainants, except the appellee, withdrew before answer was filed. When the learned judge came to enter a decree he found the relations and attachments of the congregation towards the appellee had so changed, and the wise and prudent conduct of its present pastor had so secured its confidence and regard, that he thought it unwise to disturb the existing relations. He therefore refused restoration. He decreed that the removal of the appellee as pastor of the church, and also the prohibition and disfranchisement, forbidding him to exercise any priestly functions in Williamsport, were unlawful; yet, in a spirit of. conciliation and compromise, he restricted the liability of the bishop to pay costs, so far as to exempt him from the payment of any bill of the appellee. From that decree, thus imposing a part of the costs on him, the bishop has taken this appeal.
The practical question before us is so narrow, that we deem it unnecessary to discuss the numerous matters involved in the bill and answer. The single question we will consider is whether the appellant has just ground to complain of the decree. The rules and discipline of the church, the cause of religion and the good order of society, justly authorize the bishop to remove a priest from his charge for cause, and to transfer him from one parish to another, as he may deem proper. In this case the' appellee was not transferred to another parish. Whether without any specific accusation against a pastor, and without giving him any opportunity for hearing or trial, the bishop can remove him from his charge, without assigning him to any other, and prohibit him from exercising all priestly functions, present grave questions. The appellee is a regularly ordained priest of the Roman Catholic Church. In 1866 he was duly appointed, by the bishop of the diocese, to the charge of this congregation of non-German Catholics. He continued its pastor until the 5th November 1871. By letter of that date, Bishop O’Hara., the appellant, wrote the appellee, saying:
“ Rev. Sir: Your administration of the affairs connected with the Church of the Annunciation has been such that I feel myself compelled to remove you, and leave the church vacant. And I now forbid you to exercise any priestly functions in Williamsport, even to say mass. This prohibition binds sub gravi. ■ You may call on me at Scranton, and I will inform you of my further intention in your regard.”
On the same day, the bishop also wrote to the Rev. J. Keeper, pastor of the Church of St. Bonifacius, in Williamsport, informing him that the sheriff had an execution against the Church of the Annunciation, so that it was liable to be sold, and enclosed him money to pay the execution. He further proceeded to say: “ You *490will also take charge of all things connected with that church, such as vestments, furniture, hooks, &c., and keep them under your custody. They can remain in the house and church, but you will keep the key. You may baptize and attend the sick, but nothing else. . I am much pained to adopt this severe course, but the state of things in that congregation is such that I would consider myself wanting in duty to allow it to continue any longer.”
In pursuance of this direction, Mr. Keeper took possession of the registers of baptism and of marriage and a sacred vessel of the church, and also of the set of keys that were in the possession of the sexton, but not of the set of keys in the possession of the appellee. Afterwards, the latter opened the church, addressed the congregation and stated his purpose to contest the legality of the bishop’s action. About one week thereafter he filed this bill.
The letter of the 5th November complains in general terms of his administration of affairs connected with the church, but charges no sj>ecific act, either of omission or of commission, showing in what particular it was not satisfactory. He is not informed whether the complaint refers to spiritual or to temporal affairs. It gives no information sufficient to enable him to answer and refute the complaint. It neither gives, nor indicates any intention of giving, him permission to inquire the reasons for his summary removal. At one and the same moment a vague charge is made, the edict issued and the sentence pronounced. The answer of the appellant avers no specific cause for the removal, and the evidence fails to disclose any.
In pursuance of the bishop’s permission to call on him at Scranton, tEe appellee did so. The uncontradicted testimony of the latter in regard to that interview is: “I saw Bishop O’Hara in his residence on or about the 9th November 1871, but he neither ■made definite his charge nor gave any trial, nor revoked his letter, but wished me to resign my parish at Williamsport, making vague promises and stating general conditions of a better one if I would resign.”
It is a maxim of fundamental law that no man shall be condemned without a hearing. A hearing assumes notice of the specific grounds of complaint, and a reasonable opportunity for answering them. In all matters of faith.and of doctrine churches are left to speak for themselves. When rights of property are in question, civil courts, will inquire whether the organic rules and forms of proceeding prescribed by the ecclesiastical body have been followed: Nopp et al. v. St. Mark’s Lutheran Church of Butler, not yet reported; Kerr’s Appeal, 8 Norris ; and if followed whether they are in conflict with the law of the land. Any rule or proceeding whereby a man’s property is swept away from him /without a hearing, trial or judgment, or the opportunity of making known his rights therein, is not according to the law of the land *491within the meaning of the 9fch sect, of the Declaration of Rights: Brown v. Hummel, 6 Barr 86; McAuley’s Appeal, 27 P. F. Smith 397.
Had the appellee such a right of property in the revenues of his church and in his profession as to authorize a court of equity to inquire into the matter of his removal ? He had no specific salary. His income was derived from rent of the pews, Sunday collections, subscriptions and offerings. The Roman Catholic Church makes the support of its pastors one of the commandments of the church. Its precept requires the members of the congregation to contribute to the support of their pastor. It is declared to be a sin of omission, to omit anything willingly, which is commanded by God or Ms church. While the precise sum the appellee might receive, could not be ascertained in advance; yet the sum of which he was in the actual receipt was so large, that it is not alleged to have been inadequate to his proper support. A man’s profession is his property. The appellee was not only deprived of his right of property as pastor of that particular church; but he was also prohibited from exercising any priestly functions, as a means of support, elsewhere. The literal reading of the order forbade the exercise of such functions in Williamsport. Inasmuch, however, as he had been assigned to no other parish, the effect was, to close the doors of every parish against him. The strong arm of the church was laid upon him. All means of support were denied to him, and a stigma was cast on his reputation. The sub gravi of the prohibition was a reminder that his administration was of so grave a character, that any disobedience to the order of prohibition, would be a grievous sin. The harshness of the bishop’s conduct was well ^designated in his letter to Mr. Koeper, as “this severe course.”
The Act of 16th June 1837, and its supplement of the 14th February 1857, expressly give Courts of Common Pleas of the several counties of the Commonwealth, the supervision and control of unincorporated societies or associations. In granting injunctions, not only acts contrary to law, may be enjoined, but also those contrary to equity: Stockdale v. Ullery, 1 Wright 486.
Then, without reviewing the conflicting opinions as to the ecclesiastical power given to the bishop to deny to a priest the exercise of all priestly functions, without assigning any cause, we cannot assent to the doctrine that the pastor’s right of property may thus be stricken down, and he be prohibited from following his profession, without accusation, and opportunity for a hearing and trial. If it is not contrary to the laws of the church, which we are not prepared to admit, it is contrary to the supreme law of the land. The appellant has no just cause to complain of the decree.
Decree affirmed, and appeal’ dismissed at the costs of the appellant.